Citation Nr: 0016531	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left thumb, to include a scar of the left 
thumb and decreased tactile sensation.

2.  Entitlement to service connection for scars of the right 
side of the head.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled for multiple hearings before a Traveling section of 
the Board beginning in 1996 through 1999.  The veteran 
consistently requested postponement or rescheduling of such 
hearings.  In March 2000, the RO notified the veteran via 
letter, at his established address of record, of another 
scheduled hearing in May 2000.  In April 2000, the letter was 
returned from the U.S. Post Office indicating that the 
addressee was unknown.  The veteran's last communication with 
the VA was a January 1999 Report of Contact.  He did not 
advise VA of a change of address at that time.  

The Board notes that the veteran has raised the issue of 
entitlement to service connection for residuals of foot 
surgery.  Although the RO has addressed the issue of service 
connection for a leg injury, the issue of service connection 
for residuals of foot surgery has not been addressed.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's decreased tactile sensation of this left thumb and 
his active service is not of record.

2.  Competent medical evidence of a nexus between the alleged 
scar of the left thumb and active service is not of record.

3.  Competent medical evidence of a nexus between the alleged 
scars of the right side of the head and active service is not 
of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a laceration of the left thumb to include a 
scar and decreased tactile sensation is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for scars of the right side of the head is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of laceration of the left thumb to 
include scar and decreased tactile sensation and scars of the 
right side of the head.  It is necessary to determine if he 
has submitted a well grounded claim with respect to each 
issue.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran's service separation examination in March 1946 is 
associated with his claims file.  The National Personnel 
Records Center (NPRC) verified that the veteran's remaining 
service medical records were among those destroyed in a fire 
at the NPRC in St. Louis, Missouri, in 1973.  Generally, 
under such circumstances there is a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  A search for 
alternatives sources yielded a Surgeon General's Office 
report from veteran's unit.

The veteran has not alleged that the disabilities at issue 
are combat- related.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) 
is not applicable in this case.


I.  Residuals of left thumb laceration

The veteran's March 1946 separation examination reflects a 
report of an injured right thumb for which he was 
hospitalized in August 1944.  Evaluations of the skin and 
musculoskeletal system were normal.  As noted above, his 
remaining service medical records are not available.  
However, an August 1944 report of hospitalization from the 
Office of the Surgeon General reveals that the veteran was 
hospitalized for a wound, lacerated, with no nerve or artery 
involvement as a result of striking an object.  There is no 
indication of the location of the wound.  

In an August 1992 statement, the veteran reported that he cut 
his left thumb in service and that there was a large scar and 
decreased sensation.  In October 1992, the veteran was 
requested to complete and return VA Form 21-4142s for the 
private physicians so that his private medical records could 
be obtained.  The VA Forms were not returned.

At a November 1992 VA examination, the veteran reported that 
he injured his left thumb and complained of hypersensitivity.  
On evaluation, decreased tactile sensation over the left 
thumb area was noted.  A scar of the left thumb was not 
noted.

The veteran claims injury to the left thumb in service.  He 
also claims residuals of the alleged injury in the form of a 
scar and an area of decreased sensation involving the thumb.  
His available service medical records are negative with 
respect to the left thumb, but some corroboration of the 
alleged injury is found in the SGO report which reflects a 
wound laceration although at an unspecified location.  
Nonetheless, for the limited purpose of deciding whether the 
claim is well grounded, the Board will accept his (lay) 
assertions as to inservice injury and as to the existence of 
the left thumb scar as well as an area of impaired sensation, 
and, in fact, the current medical evidence confirms the 
existence of the area of decreased sensation on the thumb.  
Significantly, however, what is missing is competent medical 
evidence linking any current left thumb disability to active 
service or any incident of active service.  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for residuals of a laceration of the left thumb to 
include a scar and decreased tactile sensation is not well 
grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Scars of right side of head

As noted above, the veteran's March 1946 separation 
examination reflects a history of head injury in 1944.  At 
that time, the neurological evaluation was normal and there 
were no findings of scars of the right side of the head. 
service medical records are not available. 

In August 1992, the veteran reported that he sustained an 
injury to the right side of his head during service.  He 
reported that he was treated for frequent headaches after 
service.  In October 1992, the veteran was requested to 
complete and return VA Form 21-4142s for the private 
physicians so that his private medical records could be 
obtained.  The VA Forms were not returned.  

In a November 1992 VA examination, the veteran reported that 
he had an injury to the right side of his head in 1943 and 
lost consciousness for one hour.  He complained of occasional 
dizziness, approximately once every 6 months.  On evaluation 
of the head, face, and neck, no gross abnormalities were 
noted.  A neurological evaluation was normal except for thumb 
disability as noted above.  

Upon review of the record, the Board notes that the veteran's 
separation examination indicated that he sustained an injury 
to his head during service, although the right side of the 
head was not specified.  The veteran alleges that he has 
scars on the right side of the head, and, for the purpose of 
deciding whether his claim is well ground, the Board accepts 
this allegation as credible.  However, as a layman, he is not 
considered competent on matters involving medical etiology, 
and, in fact, there is not competent medical evidence which 
provides a nexus between any head scars and active service to 
include any head injury sustained in service.  Because not 
all of the elements necessary to well ground the claim are 
present, it is denied.  Caluza, 7 Vet. App. at 507.


III.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for residuals of a laceration of the left 
thumb to include a scar and decreased tactile sensation is 
denied.  Service connection for scars of the right side of 
the head is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

